Citation Nr: 1309444	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.H.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to November 1963.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  The Veteran only disagreed with the denial of service connection for tinnitus, and perfected an appeal as to that issue.

In February 2013, the Veteran and M.H. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred during his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his tinnitus claim in November 2010.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  Accordingly, the Board will proceed to a decision.  

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Analysis

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma when firing weapons during his basic training.  In statements submitted in October 2010 and November 2010, and during his February 2013 Board hearing, the Veteran related his experiences firing rifles as a team during basic training.  He said that one man would fire and the other man would make sure that the other's eyes would not blink during the firing sequence.  He stated that he has experienced ringing in his ears ever since firing rifles on the range during his active duty.

Service treatment records include the Veteran's enlistment medical history and evaluation.  He denied ear problems and passed a hearing examination.  There is no notation regarding tinnitus.  On his separation medical history and evaluation in October 1963, the Veteran indicated that he did not experience ear, nose, or throat trouble.

The Veteran's DD 214 reveals that the Veteran's duty MOS was as a Light Weapons Infantryman.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Exposure Listing, the Veteran's duty MOS had a high probability of exposure to hazardous noise, and thus, the VA concedes exposure to hazardous noise.

In January 2011, the Veteran was afforded a VA audio examination.  He reported ringing, high-pitched, constant tinnitus.  He related that the onset of his tinnitus was in December 1961, while firing weapons in basic training.  The examiner remarked that tinnitus is a subjective disorder.  The examiner said that the Veterans tinnitus was less likely as not caused by or a result of acoustic trauma during service, as the Veteran's entry and exit examinations showed hearing within normal limits, per VA standards.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  His exposure to hazardous noise is conceded due to his Duty MOS.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the January 2011 VA examination report, in which the examiner opined that it was less likely than not that the Veteran's tinnitus was related to his active duty service.  However, the examiner did not fully discuss the Veteran's conceded exposure to hazardous noise during his active duty service, and the examiner also did not discuss the Veteran's post-service history.  As the January 2011 VA examiner did not fully discuss the Veteran's history, her opinion is at least balanced by the Veteran's credible statements.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


